Citation Nr: 1718877	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-28 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, including whether the reduction from 80 percent to 10 percent was proper?

2.  Entitlement to restoration of TDIU, including whether the discontinuance of entitlement to a TDIU was proper.

3.  Entitlement to restoration of SMC, including whether the discontinuance of entitlement to SMC on the housebound level was proper.

4.  Entitlement to a higher level of SMC.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1944 to June 1946.

This appeal to the Board of Veterans' Appeals (Board) is from September 2009 and July 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had requested a personal hearing before a member of the Board.  However, in January 2017, the Veteran formally withdrew his request, and has not asked for one to be rescheduled.

In this decision, the Board is restoring the Veteran's 80 percent rating for hearing loss, but denying an even higher rating.  His SMC is also being restored, but his request for restoration of his TDIU is mooted.  

The Veteran's claim for a higher level of SMC based on the need for aid and attendance is REMANDED to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC).







FINDINGS OF FACT

1.  The evidence does not show the Veteran's hearing loss symptoms have improved.

2.  His entitlement to TDIU was discontinued because he had another disability rated at 100 percent, and a TDIU was not required in order to qualify for SMC at that time.  His hearing loss rating is restored, which, along with his 100 percent rating for asbestosis, entitles him to SMC once again.       

3.  His hearing loss does not manifest with Levels X and XI hearing loss or higher.


CONCLUSIONS OF LAW

1.  The reduction of his hearing loss rating from 80 percent to 10 percent was not proper.  The rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, DC 8045 (2016).

2.  His SMC at the housebound level is restored, but his TDIU is mooted.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105 (e), 3.343, 4.16 (2016); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

3.  The criteria are not met for a rating higher than 80 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, DC 6100 (2016).






  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating reduction

The Veteran contends that the reduction of his rating from 80 to 10 percent for his service-connected hearing loss was improper and that the 80 percent rating should be restored.  The Board agrees, and will restore the Veteran's 80 percent rating.
 
The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  Also see Murphy v. Shinseki, 26 Vet. App. 510, 517   (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.")

The only evidence showing an improvement in hearing are the Veteran's Maryland CNC word recognition scores.  See 38 C.F.R. §§ 3.385, 4.85.  His audiograms have not shown improvement, but rather an incremental increase in hearing loss severity over the years.  During his July 2001 VA examination, he complained of trouble hearing when there is background or competing noise, and difficulty hearing speech clearly.  Similarly, during the most recent VA examination, in March 2012, he reported difficulty hearing the television, and hearing when he is at restaurants.   These are comparable levels of impairment.  At the time of his proposed reduction, the Veteran obtained two letters from physicians, both of whom explained that his hearing loss poorly impacts his treatment, as he needs to have his wife interpret or have instructions repeated to him.  Both physicians also indicated that it was poorly impacting his quality of life.  Further, there has been no finding by a VA examiner that the Veteran is, in fact, better able to function in regard to his hearing than he was in 2001, when his 80 percent rating was assigned.  The evidence is against finding that his hearing has improved, and therefore, the reduction was not proper.  His 80 percent rating is restored.  38 C.F.R. § 3.344(a).

Discontinuance of TDIU and SMC Benefits

Additionally, the Veteran challenges the propriety of the severances of his TDIU and SMC benefits. 

By way of history, the Veteran was awarded a TDIU effective from December 2000, based on his 80 percent rating for hearing loss, and a 10 percent rating for a skin disability.  His TDIU was severed effective October 2009 because his rating for asbestosis was increased to 100 percent.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period); but also see Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

However, because the effective date of severance of his hearing loss rating was not until December 2009, he qualified for SMC on the housebound level from October 2009 to December 2009, at which time it was discontinued due to the reduction of his hearing loss rating, as he no longer met the eligibility requirements.  (SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (1).)

As of this decision, the Board restores the Veteran's 80 percent rating for hearing loss.  With this 80 percent rating restored, and with his 100 percent rating for asbestosis, he is entitled to SMC at the housebound level, effective from the date of its severance, in December 2009.  38 C.F.R. § 3.350(i).

His claim for restoration of his TDIU, however, is moot.  TDIU was discontinued following the award of a 100 percent rating for asbestosis.  Herlehy, supra.  It is not based on only one disability, and even if it was, it would not be of any additional benefit to the Veteran, as he qualifies for SMC on the housebound level without the TDIU.  38 C.F.R. § 3.350(i); Buie, supra; Bradley, supra.
 
Increased rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used.  38 C.F.R. § 4.85(c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss is currently rated 80 percent under DC 6100.  38 C.F.R. §§ 4.85.  He has not alleged an increase in his hearing during the pendency of this appeal, which was initiated based on a review of his 80 percent rating.  Rather, he has maintained that his hearing has not improved, but stayed the same, since his initial 80 percent rating was assigned.  

After review of the evidence, the Board finds that a higher rating is not warranted.  His worst results at the March 2012 VA examination, with an average 66 decibel loss in the right ear and an average 68 decibel loss in the left ear, and with word recognition scores of 72 percent in each ear.  This loss corresponds to level VI hearing loss in each ear, which does not meet the criteria for a rating higher than 80 percent.  38 C.F.R. § 4.85, Table VII.  Indeed, in order to reach the next higher rating of 90 percent, he must have level XI and level X hearing, which is not shown here.  Id.  The medical evidence is very persuasive as to the continuance of his initial 80 percent rating, as the results of audiometric testing have not risen to a level commensurate with the next higher rating, 90 percent.  38 C.F.R. §§ 4.85, 4.86; see also Lendenmann, supra.

In the absence of such audiometric evidence, the Board turns to his statements and other evidence regarding his hearing loss.  In January 2012, he reports that he cannot hear and that he feels like he is yelling at people because he cannot hear himself.  In July 2009, his wife reported that he cannot hear her even with his hearing aids.  A "buddy" statement from a family friend also indicates that it appears that the aids do not help.  He reported at his examinations that he cannot hear with competing background noise, and that he has trouble hearing conversation. 

The Board does not find that this evidence is sufficient, without the commensurate audiometric testing, to warrant a 90 or 100 percent rating for his hearing loss.  As mentioned, he is fitted with hearing aids, and has been since he was service-connected for hearing loss.  It is therefore clear that he has serious hearing loss.  However, the Board finds the results of audiometric testing are more probative in determining the actual degree of disability as set forth by the rating schedule.  There is no evidence to suggest that his hearing has increased in severity since the last VA examination, or that the results of any of the tests, which did not result in meeting the criteria for a 90 percent rating, were unreliable.  Accordingly, the preponderance of the evidence weighs against a higher rating.  38 C.F.R. §§ 4.85, 4.86.



ORDER

His 80 percent rating for bilateral hearing loss is restored, effective December 1, 2009.

His entitlement to SMC on the housebound level is restored, effective December 1, 2009.

His claim for restoration of TDIU is mooted.

His claim for a rating higher than 80 percent for bilateral hearing loss is denied.


REMAND

In regard to entitlement to a higher level of SMC, this claim was adjudicated in March 2015 and appealed in July 2015.  Accordingly, this issue must be remanded so that a statement of the case (SOC) may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher level of SMC.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


